UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2010 (May 6, 2010) PLAINS EXPLORATION & PRODUCTION COMPANY (Exact name of registrant as specified in charter) Delaware 33-0430755 (State of Incorporation) (I.R.S. Employer Identification No.) 001-31470 (Commission File No.) 700 Milam, Suite 3100 Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(713) 579-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On May 6, 2010, Plains Exploration & Production Company (“PXP”) held its 2010 annual meeting of stockholders.The stockholders elected all of PXP’s nominees for director, approved PXP’s 2010 Incentive Award Plan and ratified the appointment of PricewaterhouseCoopers LLP as PXP’s independent auditors for the fiscal year ending December 31, 2010. Proposal One:Election of Directors to serve until their successors are duly elected and qualified or until their earlier, death, resignation or removal.Each director was elected as follows: NAME FOR WITHHOLD BROKER NON-VOTES James C. Flores Isaac Arnold, Jr. Alan R. Buckwalter, III Jerry L. Dees Tom H. Delimitros Thomas A. Fry, III Robert L. Gerry, III Charles G. Groat John H. Lollar Proposal Two:Approval of PXP’s 2010 Incentive Award Plan.PXP’s 2010 Incentive Award Plan was approved as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES Proposal Three:Ratification of appointment of PricewaterhouseCoopers LLP as PXP’s independent auditors for the fiscal year ending December 31, 2010.The appointment of PricewaterhouseCoopers LLP was ratified as follows: FOR AGAINST ABSTAIN 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLAINS EXPLORATION & PRODUCTION COMPANY Date: May 10, 2010 /s/ Nancy I. Williams Nancy I. Williams Vice President—Accounting, Controller and Chief Accounting Officer 3
